
	
		I
		111th CONGRESS
		1st Session
		H. R. 4393
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Peters (for
			 himself, Mr. Ehlers,
			 Mr. Dingell,
			 Ms. DeLauro,
			 Mr. Ryan of Ohio,
			 Mr. McGovern,
			 Mr. Brady of Pennsylvania,
			 Mr. Holden,
			 Mr. Costello,
			 Ms. Kaptur,
			 Mr. Wilson of Ohio,
			 Mr. Stupak,
			 Ms. Fudge,
			 Ms. Markey of Colorado,
			 Ms. Corrine Brown of Florida,
			 Mr. Hare, Ms. Sutton, Mr.
			 Schauer, Mr. Kildee,
			 Mr. Carney,
			 Mr. Camp, Mr. Inslee, Mr.
			 Luetkemeyer, Mr. Dent,
			 Mr. Miller of North Carolina,
			 Mr. Fortenberry,
			 Mrs. Miller of Michigan,
			 Mr. Gingrey of Georgia,
			 Mr. Rogers of Michigan,
			 Mr. Courtney,
			 Mr. Lipinski,
			 Mr. Reyes,
			 Mr. Welch,
			 Mr. Filner,
			 Mr. Tonko,
			 Mr. Simpson,
			 Mr. Carnahan,
			 Mr. LaTourette,
			 Ms. Kilpatrick of Michigan,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Platts, and
			 Mr. Minnick) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To authorize the Secretary of Commerce to reduce the
		  matching requirement for participants in the Hollings Manufacturing Extension
		  Partnership Program.
	
	
		1.FindingsCongress finds the following:
			(1)Manufacturing Extension Partnership
			 services are available in all 50 States and at 392 locations.
			(2)The Manufacturing Extension Partnership
			 delivers critical services to small and midsized manufacturers, providing
			 access to public and private resources that enhance growth, improve
			 productivity, and expand capacity.
			(3)The Manufacturing Extension Partnership
			 helps manufacturers position themselves as strong long-term competitors in
			 domestic and international markets.
			(4)Of the 7 million jobs lost in the recession
			 as of February 2009, over 2 million were from the manufacturing sector, and the
			 Manufacturing Extension Partnership reported creating or retaining over 57,000
			 manufacturing jobs in the most recent surveyed year.
			(5)The Manufacturing Extension Partnership has
			 delivered $1.44 billion in cost savings annually and $10.5 billion in increased
			 or retained sales in a single year.
			(6)Every dollar contributed by the Federal
			 Government to the Manufacturing Extension Partnership is matched 2-to-1 by
			 State and local governments and participating manufacturers.
			(7)The recession has strained many State
			 budgets, and 23 State Manufacturing Extension Partnership Centers reported a
			 decrease or elimination of State funding in 2009.
			(8)When a State decreases or eliminates
			 funding for the Manufacturing Extension Partnership, the cost-share burden is
			 shifted to small manufacturers who are unlikely to be able to afford increased
			 contributions during an economic downturn, and the availability of
			 Manufacturing Extension Partnership services is jeopardized.
			(9)A reduction in the matching requirement for
			 participants in the Manufacturing Extension Partnership will greatly alleviate
			 the burden on State budgets and small manufacturers and preserve the
			 Manufacturing Extension Partnership’s ability to provide critical services to
			 small manufacturers and create much-needed jobs in the manufacturing
			 sector.
			2.Hollings
			 Manufacturing Extension Partnership ProgramSection 25(c) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(c)) is amended—
			(1)in paragraph (1), by inserting ,
			 unless otherwise determined under paragraph (3)(C) before the period at
			 the end;
			(2)in paragraph (3)—
				(A)in subparagraph
			 (B)—
					(i)by
			 striking not less than 50 percent of the costs incurred for the first 3
			 years and an increasing share for each of the last 3 years and
			 inserting the applicant’s share of the costs incurred (in this
			 subsection referred to as cost share); and
					(ii)by
			 striking For purposes of the preceding sentence, the and
			 inserting The;
					(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
				(C)by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)The Secretary shall by rule establish
				appropriate criteria to be considered in determining a Center’s cost share. A
				Center’s cost share shall in no case exceed 50 percent of the costs incurred by
				such Center. The Secretary shall review each Center’s cost share annually and
				at such other times as the Secretary considers appropriate. An adjustment to a
				Center’s cost share in a year shall not affect the amount of Federal funds such
				Center receives in such year.
						;
				and
				(D)in subparagraph
			 (D), as redesignated by subparagraph (B)—
					(i)by
			 striking 50 percent and inserting cost share;
			 and
					(ii)by
			 striking Center’s contribution and inserting Center’s
			 cost share; and
					(3)in paragraph
			 (5)—
				(A)in the 6th
			 sentence, by striking at declining levels; and
				(B)in the last
			 sentence—
					(i)by
			 striking Funding and inserting Unless otherwise
			 determined under paragraph (3)(C), funding; and
					(ii)by
			 striking one third and inserting 50
			 percent.
					
